Citation Nr: 0721279	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling, to include the question of whether a separate, 
compensable rating is warranted for arthritis of the left 
knee.

2.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling, to include the question of whether a separate, 
compensable rating is warranted for arthritis of the right 
knee.

3.  What rating is for assignment for a chronic anterior 
talofibular left ankle strain with pain, from October 27, 
1997?

4.  What rating is for assignment for a chronic anterior 
talofibular right ankle strain with pain, from October 27, 
1997?

5.  Entitlement to an effective date earlier than May 16, 
2001, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1994.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina which granted entitlement to 
service connection for chronic anterior talofibular right and 
left ankle strains with pain, and assigned a noncompensable 
evaluation for each from October 27, 1997.  In addition the 
March 2003 rating decision increased the ratings for right 
and left knee chondromalacia patella to 10 percent for each 
knee, effective from August 4, 2001.  Finally, the rating 
decision granted a total rating for compensation purposes 
based on individual unemployability (TDIU) effective from 
August 4, 2001.

These claims were remanded by the Board in May 2001 and May 
2005.  


The United States Court of Appeals for Veterans Claims 
(Court) has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues on 
appeal concerning the veteran's service-connected left and 
right ankle disorders were placed in an appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Fenderson doctrine applies to this 
appeal.  Hence, the Board has styled these rating questions 
accordingly.

It is noteworthy that multiple appeals, including that 
involving issues herein under consideration, were withdrawn 
by the veteran through his written statement of March 11, 
2003.  He therein noted his acceptance of the TDIU grant by 
the RO in March 2003.


FINDINGS OF FACT

1.  The veteran's left knee disorder is not manifested by a 
limitation of flexion to 30 degrees, limitation of extension 
to 15 degrees, or by objective evidence of either instability 
or subluxation.  

2.  The veteran's right knee disorder is not manifested by a 
limitation of flexion to 30 degrees, limitation of extension 
to 15 degrees, or by objective evidence of either instability 
or subluxation.

3.  From October 27, 1997, to May 15, 2001, the veteran's  
bilateral ankle disorders were manifested by pain but not by  
clinical findings of degenerative changes; from May 16, 2001, 
the disorders were manifested by complaints of pain, clinical 
findings of degenerative changes, and some limitation of 
motion.  At no time since October 27, 1997, however, has 
either ankle disorder been manifested by more than a moderate 
limitation of motion.


4.  The veteran submitted a claim for TDIU in October 1998.  

5.  In an April 1999 rating decision, the RO denied 
entitlement to a TDIU and the veteran appealed.

6.  In a March 2003 decision, the RO granted entitlement to a 
TDIU effective from August 4, 2001. 

7.  In a September 2006 decision, the RO revised the 
effective date for the TDIU grant to May 16, 2001.  

8.  The veteran has been precluded from following a 
substantially gainful occupation due to service-connected 
disability alone since October 14, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's left knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (Codes) 5003, 5257, 5258, 5260, 5261 
(2006).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's right knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5257, 5258, 5260, 5261.

3.  The criteria for a compensable rating for chronic 
anterior talofibular ankle strains of the right and left 
ankles for the period from October 27, 1997, to May 15, 2001, 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5271 (2006).


4.  The criteria for a rating in excess of 10 percent for 
chronic anterior talofibular ankle strains of the right and 
left ankles since May 16, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Codes 5010 and 5271 (2006).

5.  The criteria for an effective date earlier of October 14, 
1999, for assignment of a TDIU, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.157, 3.340, 
3.400, 4.15, 4.16, 20.200, 20.201, 20.202, 20.302, 20.1100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a July 2005 letter 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disabilities at 
issue.  Such notice was provided in an April 2006 letter.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006)


Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the March 2003 
rating decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded several 
VA examinations, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims.

Factual Basis

A June 1997 VA feet examination report includes a diagnosis 
of bilateral patellofemoral degenerative joint disease.  

Service connection was granted by the RO in July 1997 for 
chondromalcia patella of the left and right knees.  
Noncompensable evaluations were assigned, effective May 1, 
1994 under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5257.  
The veteran thereafter perfected a timely appeal.  He later, 
however, in March 2003, as noted in the INTRODUCTION above, 
withdrew these appeals.

On October 27, 1997, the veteran submitted a claim for 
service connection for a bilateral ankle disorder.  

A July 1998 VA feet examination revealed bilateral mild 
patellofemoral tenderness.  Both knees demonstrated motion 
from 0 to 135 degrees.  No instability was shown.  The 
veteran also complained of bilateral ankle pain.  The 
examiner opined that no orthopedic etiology could be found in 
the course of the examination.  

The veteran submitted a claim for TDIU benefits on October 
16, 1998.  See VA Form 21-8940.  He claimed to have last 
worked in October 1998 as a truck driver.  

A VA prescription form dated in October 1998 notes that the 
veteran had a low back disc problem, and that he should not 
work until the problem was evaluated in November 1998.  

A November 1998 VA outpatient record shows that the veteran 
was not working due to low back radiculopathy.  He was 
scheduled for neurosurgery in the next week.  

A November 1998 letter from a VA certified physician's 
assistant noted that the veteran's back problems were 
inoperable but it was hoped that he could return to work.  

A VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefit, dated in 
December 1998, shows that the veteran was employed at that 
time on a light duty basis.  

A VA nursing note dated August 6, 1999, shows that a 
registered nurse mentioned a prescription had been submitted 
for the veteran.

An October 1999 letter from a VA Chief Medical Officer states 
that the veteran was being treated for back pain with a 
radicular component, and that due to this condition gainful 
employment for the foreseeable future was not envisioned.  

A June 2000 Social Security Administration decision informed 
the veteran that he had been found to be entitled to 
disability benefits commencing in August 1999.  


VA orthopedic examination findings reflected on examination 
in August 2001 shows that veteran complained of bilateral 
ankle pain.  On examination ankle motion studies showed 15 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
Bilateral knee range of motion was reported to be from 0 to 
120 degrees.  The report of VA X-ray reports dated in August 
2001 shows that no degenerative changes of knees or ankles 
were clinically detected.  

The veteran was afforded a VA orthopedic examination in 
December 2002.  In examining the claims file, the examiner 
noted that on examination in 2001 the veteran complained of 
knee pain with motion testing.  Ankle swelling was also noted 
to have been present at that time, wit range of motion being 
normal.  X-ray studies conducted at that time were reported 
to be absent of degenerative changes concerning both the 
veteran's knees and ankles.  

Examination of the knees in December 2002 showed range of 
motion from 0 to 140 degrees.  Mild tenderness was present.  
His knees were stable with no effusion.  Bilateral ankle 
range of motion testing showed 20 degrees of dorsiflexion, 40 
degrees of plantar flexion, 30 degrees of inversion, and 15 
degrees of eversion.  Tenderness over the anterior 
talofibular ligaments bilaterally was observed.  The 
diagnoses included bilateral knee pain without evidence of 
degenerative joint disease; and bilateral ankle pain, mild to 
moderate, with no evidence of degenerative joint disease.  
The ankle disability was described as "mild."  The ankle 
disability was attributed to the veteran's military service.  
The examiner added that examination of the knees and ankles 
did not reveal weakened movement, excessive fatigability, or 
incoordination.  Normal strength was reported.  

Service connection for right and left chronic anterior 
talofibular (ankle) strain with pain was granted by the RO in 
March 2003.  Noncompensable evaluations were assigned, 
effective from October 27, 1997 under 38 C.F.R. §§ 4.20, 
4.73, Diagnostic Code 5311.  The veteran appealed.  

Also in March 2003, the RO assigned 10 percent ratings for 
each ankle disorder effective August 4, 2001 under 38 C.F.R. 
§ 4.71a, Code 5260.  In addition, TDIU benefits were granted, 
effective from August 4, 2001.  

The veteran appeared at a hearing conducted by the 
undersigned in March 2005.  He testified that he experienced 
bilateral knee pain, and that a 30 percent rating was 
warranted for each knee.  See page three of hearing 
transcript (transcript).  He added that 20 percent ratings 
should be in effect for his bilateral ankle disorders.  See 
page six of transcript.  The veteran also claimed that the 
effective date assigned for his TDIU benefits should be in 
1998 when he submitted his claim, and when a VA doctor wrote 
a letter which suggested that he stopped working.  Id.  

The veteran was afforded a VA orthopedic examination in 
September 2005.  The veteran complained of bilateral knee 
pain, and noted that wearing braces prevented him from 
falling, which he claimed to do a lot as a result of 
instability problems.  Significant pain was elicited on range 
of motion testing.  Bilateral extension was to 30 degrees 
with "gentle coaxing," and to 0 degrees with significant 
subjective pain.  There was no significant quadriceps 
atrophy.  Active flexion was reported to be from 90 to 110 
degrees.  No swelling was present.  Ligament examination was 
precluded due to the veteran's pain complaints.  The veteran 
ambulated with an antalgic gait, and on walking his knees 
fully extended.  No residual loss of knee motion was shown on 
repetitive testing.  The examiner opined that the appellant's 
complaints of pain were out of proportion to the physical 
findings.

A VA examination was conducted on May 2, 2006 in order to 
confirm the applicable diagnoses of the veteran's knees and 
ankles, as well as to determine if arthritis was present.  
The veteran complained of constant moderate bilateral knee 
pain.  He denied instability.  He complained of constant mild 
bilateral ankle pain and swelling.  He denied instability of 
his ankles.  Examination of the ankles revealed that right 
ankle dorsiflexion lacked 20 degrees to midline, and the left 
ankle lacked 18 degrees to the midline.  Plantar flexion of 
the right ankle was from 20 degrees to 40 degrees, and on the 
left from 18 degrees to 38 degrees.  Right knee flexion was 
from 0 to 90 degrees with pain, and left knee flexion was 
from 0 to 92 degrees with pain.  Extension was to 0 degrees 
bilaterally.  The examiner commented that bilateral knee and 
ankle motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  The ankles were stable with 
no deformity.  His knees, while showing crepitus, were 
stable.  X-ray findings were reported to show degenerative 
changes at the talotibial joints, and right knee mild 
hypertrophic changes.  The diagnoses were degenerative 
changes of the knees and minimal degenerative joint disease 
of the ankles.  The examiner commented that the degenerative 
changes of the knees and ankles was less likely than not the 
cause of the veteran's complaints of flare-ups.  As for the 
knees, the examiner opined that he could not explain the loss 
of range of motion given the very mild and minimal X-ray 
findings.  As for the ankles, after repetitive use, the 
bilateral ankle disorder resulted in no additional loss of 
range of motion.  

A VA feet examination was conducted in May 2006.  Review of 
the examination report shows that while the veteran's feet, 
and not ankles, were the primary subject of the examination, 
the examiner could not explain the subjective complaints or 
the apparent loss of motion concerning the ankles.  

A September 2006 rating decision assigned each of the 
veteran's ankle disorders 10 percent ratings under 38 C.F.R. 
§ 4.71a, Codes 5010 and 5271.  The Codes utilized rate the 
veteran's bilateral knee chondromalacia by analogy were 
changed to diagnostic code 5003.  Further, the RO assigned an 
effective date of May 16, 2001, for the veteran's TDIU 
benefits.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.  The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
there is slight disability, and a 20 percent is assigned 
where there is moderate instability.  38 C.F.R. § 4.71a, Code 
5257.  

Ankylosis of either knee is neither alleged, nor shown; 
consequently, 38 C.F.R. § 4.71a, Code 5256 does not 
apply.  Nor does 38 C.F.R. § 4.71a, Code 5262 in the absence 
of service connected tibia and fibula impairment.

Title 38, Code of Federal Regulations, Section 4.71a provides 
that traumatic arthritis (Code 5010) is rated in accordance 
with Code 5003, which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Codes for the 
specific joint or joints involved.

Under Code 5260, where flexion of the leg is limited to 45 
degrees a 10 percent rating is warranted.  A limitation of 
flexion to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a.


Under Code 5261, where extension is limited to 10 degrees, a 
10 percent rating is assignable; and where extension is 
limited to 15 degrees, a 20 percent rating is assignable.  
Id. 

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  More over, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Codes 5260 or 5261, a separate evaluation 
could be assigned if there was evidence of a full range of 
motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

Under 38 C.F.R. § 4.71a, Code 5271, a 10 percent evaluation 
is warranted for moderate limitation of motion of the ankle 
and a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).


Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc.'  Webster's New 
World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).


A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Analysis

Chondromalacia of the Left and Right Knees

The RO has rated the veteran's left knee disability by 
analogy to Code 5003.  See September 2006 rating decision.  

In order to receive a rating higher than 10 percent for 
either his service-connected left or right knee 
chondromalacia and arthritis, the evidence must show either 
slight recurrent subluxation or lateral instability (Code 
5257), knee flexion limited to 30 degrees or less (Code 
5260); knee extension limited to 15 degrees or more (Code 
5261); or a dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint 
(Code 5258).  38 C.F.R. § 4.71a.  As previously mentioned, 
the application of either Code 5256 or 5262, under the facts 
of this case, is not warranted.  

Here, the evidence preponderates against objectively finding 
slight recurrent subluxation or lateral instability.  Hence, 
a separate compensable rating under 38 C.F.R. § 4.71a, Code 
5257 is not in order.  As reported, while in September 2005 
the veteran complained of problems associated with 
instability, none was found  VA examinations in July 1998 and 
December 2002.  Also, during a May 2006 VA examination the 
veteran denied having problems associated with instability.  
Therefore, the veteran does not warrant a separate disability 
rating under 38 C.F.R. § 4.71a, Code 5257.

The evidence also fails to show that flexion of either leg is 
limited to 30 degrees, such that a rating of 20 percent would 
be for assignment under Code 5260.  Further, limitation of 
extension to 15 degrees or more is not shown for either leg. 
 In fact, full range of motion values pertaining to the 
veteran's bilateral knees were reported in December 2002.  
While a limitation of knee motion was clinically documented 
during the course of September 2005 and May 2006 VA 
examinations, in neither case did the reported limitations 
warrant an increase.  Further, X-ray findings do not show 
evidence of dislocated semilunar cartilage or impairment of 
either tibia or fibula.  As such, a 20 percent rating under 
Code 5258 cannot be awarded.  

The Board finds that the 10 percent rating assigned for each 
knee afflicted by arthritis adequately compensates any pain, 
swelling, or other functional loss that he may experience due 
to this disorder.  The medical evidence of record does not 
show that the veteran has any additional limitation of 
motion, or functional loss, which would entitle him to the 
next higher rating for arthritis of the knees.  There is no 
evidence of disuse atrophy, or incoordination on use.  It is 
also observed that in the course of the May 2006 VA 
orthopedic examination the examiner commented that it was 
less likely than not that the veteran's bilateral knee 
arthritis was the cause of his complaints of additional 
functional loss and flare-ups with repeated use.  Thus, 
entitlement to a rating higher than 10 percent for either 
knee is denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, at no time has there 
been evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness.  While the 
Board acknowledges the appellant's complaints of pain, the 
record shows that he is adequately compensated by ratings 
assigned to his knee disabilities.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu.  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating 
criteria.  In this regard, however, the competent medical 
evidence discussed above is of far greater probative value.

Left and Right Ankle Disabilities

In this case, the veteran appealed the initial disability 
ratings that the RO assigned in March 2003 following grants 
of entitlement to service connection for left and right ankle 
disorders.  The Board will consider the evidence for the 
entire period since the effective date of the grants of 
service connection, and will consider what rating is 
warranted for each disorder throughout that period.  
Fenderson.  

After considering all of the evidence of record, the Board 
finds that neither the veteran's left nor his right ankle 
disability warrants a compensable rating at any time from 
October 27, 1997, to May 15, 2001, or a rating in excess of 
10 percent at any time from May 16, 2001.

Limited ankle motion was noted during several VA orthopedic 
examination reports.  As mentioned, in the course of an 
August 2001 VA orthopedic examination bilateral ankle range 
of motion was reported to show 15 degrees of dorsiflexion and 
30 degrees of plantar flexion.  Also, on VA orthopedic 
examination in December 2002, bilateral range of motion test 
findings revealed 20 degrees of dorsiflexion, 40 degrees of 
plantar flexion, 30 degrees of inversion, and 15 degrees of 
eversion.  Also, in May 2006, dorsiflexion testing showed 
that the right ankle lacked 20 degrees to the midline and the 
left ankle lacked 18 degrees to the midline.  Right ankle 
plantar flexion was from 20 to 40 degrees, and 18 to 38 
degrees on the left side.  These findings represent no more 
than a slight to moderate limitation of dorsiflexion and 
plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

The Board also observes that in the course of a VA feet 
examination in July 1998, while the veteran complained of 
bilateral ankle pain, the examiner commented that no 
orthopedic etiology was detected in the course of the 
examination.  Based on these findings, under Code 5271, the 
veteran is not entitled to compensable rating for the period 
from October 27, 1997, to May 15, 2001, or more than moderate 
level of disability, even after considering functional loss, 
from May 16, 2001.   See 38 C.F.R. §§  4.40, 4.45, 4.59, 
4.71a; DeLuca.  The Board also finds noteworthy that in 
December 2002 a VA examiner referred to the veteran's 
bilateral ankle disability as "mild" in nature.  

With respect to functional loss, the evidence is consistent 
in showing that the veteran has experienced bilateral ankle 
pain beginning essentially with the date of the grant of 
service connection.  In his statements as well as hearing 
testimony, the veteran has been consistent in his complaints 
of bilateral pain.

Even considering that the veteran's pain may sometimes result 
in some additional functional loss (see 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7), the Board is unable to 
conclude that either the veteran's left or right ankle 
disability results in more than an overall moderate 
limitation of motion.  The veteran has not complained of, nor 
have any symptoms other than intermittent pain been 
identified, which impede ankle function.  In fact, the VA 
examiner in May 2006, in noting that no DeLuca issues were 
present, essentially opined that as far as the ankles were 
concerned (as was the case with the veteran's bilateral 
knees), there was no essentially evidence of functional loss 
due to pain, weakness, excess fatigability, or 
incoordination. 

Throughout the appellate period X-ray examination of the 
veteran's ankles first reflected findings of degenerative 
changes at the talotibial joints in May 2006.  However, in 
this case, the regulation pertaining to arthritis, Code 5003, 
directs that the rating be based on limitation of motion of 
the appropriate Code(s) for the specific joint involved.  See 
also Code 5010.  This directive has thus been satisfied since 
the veteran is appropriately rated, from May 16, 2001, under 
Code 5271 for limitation of motion of his left and right 
ankles.  38 C.F.R. § 4.71a.  Lichtenfels.

A higher than 10 percent evaluation is not assignable under 
any other potentially applicable Code since there is no 
evidence that either ankle disability has resulted in, or in 
disability comparable to, ankylosis (Codes 5270 and 5272) or 
malunion of the ankle (Code 5373).  Therefore, there is no 
other potentially applicable diagnostic code that is 
appropriate for rating this disability on a schedular basis.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Earlier Effective Date for TDIU

As noted, while the veteran initially made a claim for TDIU 
benefits on October 16, 1998, the RO initially awarded TDIU 
benefits as part of a March 2003 rating decision, assigning 
an effective date of August 4, 2001.  The RO, in September 
2006, in finding that a 70 percent combined disability 
evaluation was effective from May 16, 2001, changed the 
effective date for the TDIU to May 16, 2001.  

In his March 2003 notice of disagreement, the veteran asserts 
that the effective date assigned for his TDIU benefits should 
be August 6, 1999, the day a VA doctor allegedly told him to 
stop working.  

There is no need to discuss at length whether or not a VA 
physician discussed unemployability with the veteran in 1999.  
The Board parenthetically observes that a VA nursing note, 
discussed above, and dated on August 6, 1999, made no mention 
of the veteran's employability.  The critical factor in this 
case is whether or not it was factually ascertainable from 
between the year prior to October 16, 1998, to before May 16, 
2001, that the veteran was unemployable due to service-
connected disabilities, alone, or that, during this period of 
time, he met the applicable schedular requirements.  

From the evidence of record (which includes all identified 
sources) it is not ascertainable that in the year prior to 
October 16, 1998, the veteran was indeed unemployable due to 
service-connected disabilities alone.  While a VA security 
prescription note dated October 7, 1998, shows that the 
veteran, due to back problems (he is service-connected for a 
low back disorder) was instructed not to work until he was to 
be examined on November 10, 1998, a subsequently dated 
November 1998 letter from a VA certified physicians assistant 
notes that the veteran's back problems were inoperable but it 
was hoped that he could return to work.  In fact, the 
evidence of record dated between October 16, 1997, and 
October 16, 1998, with the exception of the above-mentioned 
VA security prescription form, makes no mention of whether or 
not the veteran was unemployable.  Also, this evidence does 
not contain any document which could be construed as a claim 
for TDIU benefits.  In summary it was not ascertainable that 
in the year prior to October 16, 1998, that the veteran was 
unemployable due to service connected disabilities alone.  

The Board does find, however, that a total disability 
evaluation based on individual unemployability due to service 
connected disorders is warranted from October 14, 1999.  In 
this regard, the June 2000 Social Security decision refers to 
a VA document dated October 14, 1999 prepared by Dr. Welch of 
the Dorn VA Medical Center which stated that the appellant 
would be unable to engage in gainful employment for the 
foreseeable future.  The basis for that opinion was the 
impact of the appellant's back disorder, which is a service 
connected disability.  Given the fact that the October 14, 
1999 document was prepared by a VA employee, it follows that 
this document was in the possession of VA on that date.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, 
entitlement to an effective date of October 14, 1999, for an 
award of a total disability evaluation based on individual 
unemployability due to service connected disorders is 
granted.  38 C.F.R. § 3.400.  

ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee is denied.  

Entitlement to a compensable rating from October 27, 1997, to 
May 15, 2001, and a rating in excess of 10 percent from May 
16, 2001, for the veteran's chronic anterior talofibular left 
ankle strain, is denied.  

Entitlement to a compensable rating from October 27, 1997, to 
May 15, 2001, and a rating in excess of 10 percent from May 
16, 2001, for the veteran's chronic anterior talofibular 
right ankle strain, is denied.  

An effective date earlier of October 14, 1999, for the award 
of TDIU is granted subject to the laws and regulations 
governing monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


